DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: the following second non-final office action has been submitted to replace the non-final submitted on 5/19/22. This second non-final has been submitted to address the indication of allowability of the current claim 17 which is a combination of claims 17 and 18 which were filed on 10/12/21 and indicated as allowable in the previous non-final office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 15 should be amended to -translate within the LMS capsule housing wherein the lever arm has a first end-.  
line 16 should be amended to -and a second end coupled to the LMS capsule housing at the pin-.  Appropriate correction is required.
Claims 5 and 8-15 are objected to due to their dependence on claim 1.

Claim 10 is objected to because of the following informalities:  line 1 should be amended to -wherein the lever arm is linear…-.  Appropriate correction is required.
Claims 11 is objected to due to its dependence on claim 10.


Claim 11 is objected to because of the following informalities:  line 1 should be amended to -wherein the lever arm has a u-shaped…-.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 3 should be amended to -9mm and 10mm during the cylinder deactivation…-.  Appropriate correction is required.
Claims 13 is objected to due to its dependence on claim 12.

Claim 13 is objected to because of the following informalities:  line 2 should be amended to -translate downwardly 9.4mm during the cylinder deactivation…-.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 3 should be amended to -between 2.0mm and 2.5mm during the cylinder deactivation…-.  Appropriate correction is required.
Claims 15 is objected to due to its dependence on claim 14.

Claim 15 is objected to because of the following informalities:  line 2 should be amended to -translate downwardly about 2.2mm  during the cylinder deactivation…-.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: 
line 12 should be amended to -to the lever [[arm]] and ultimately to the lost motion spring in the LMS capsule…-.  
line 19 should be amended to -and when not in the braking mode, a body of the brake capsule…-. Appropriate correction is required.
Claims 21-24 are objected to due to their dependence on claim 16.


Claim 17 is objected to because of the following informalities: 
line 11 should be amended to -cap that bears against the extension love on the lever [[arm]];-.  
line 13 should be amended to -the HLA capsule causing the lever [[arm]] to pivot about the pivot pin…-. Appropriate correction is required.
Claims 19-20 are objected to due to their dependence on claim 17.

Claim 19 is objected to because of the following informalities: 
Lines 2-3 should be amended to -wherein the [[lever]] pivot pin is arranged in a position such that the lost motion spring is intermediate the [[lever]] pivot pin and the first end of the rocker arm-. Appropriate correction is required.
Claims 20 is objected to due to its dependence on claim 19.

Claim 22 is objected to because of the following informalities:  line 2 should be amended to -that bears against the lever [[arm]].-.  Appropriate correction is required.
Claims 23-24 are objected to due to their dependence on claim 22.

Claim 23 is objected to because of the following informalities:  line 1 should be amended to -wherein the lever [[arm]] includes an extension love that bears…-.  Appropriate correction is required.
Claims 24 is objected to due to its dependence on claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 7,121,241 to Genise et al. (Genise) in view of US patent number 1,995,572 to Lower.
Regarding claim 17:
Genise discloses:
A valve train arrangement (figure 3) comprising: 
a rocker arm (27) having a first end (end cooperating with HLA 33) and a second end (end cooperating with valve 13), the second end cooperating with a valve (13); 
a deactivating hydraulic lash adjuster (HLA) capsule (35) cooperating with the first end (end cooperating with HLA 33) of the rocker arm (27); 
a lost motion spring (LMS) capsule (41/59) having; and 
a lever (51) having a first end (end of 51 that abuts HLA 35) that cooperates with the HLA capsule (35), a second end (end of 51 that attaches to pin 51) that is pivotally coupled to the LMS capsule (under the broadest reasonable interpretation, the second end of lever 51 is attached to pivot 53 and is pivotally coupled to the LMS capsule 41/59 via frame 17 which couples all the components of the rocker arm together) at a pivot pin (53), and an intermediate portion (55 which under the broadest reasonable interpretation is intermediate/between the spring cap 59 and housing 71) that defines an extension lobe (under the broadest reasonable interpretation, 55 is a lobe that extends from lever 51) wherein the LMS capsule further includes a spring cap (59/57) that bears against (bears against lobe 55 via 57) the extension lobe (55) on the lever (51); 
wherein during cylinder deactivation (mode shown in figure 4), load is transferred from the HLA capsule causing the lever (51) (see figure 4 where the actuation/load of the rocker arm 27 is transferred to the HLA 35 which is transferred 51 and actuates it) to pivot about the pivot pin (53) and the lost motion spring (41) to compress in the LMS capsule (see figure 4 where LMS capsule 41/59 is compressed as compared to its extension in figure 3A).  
Genise fails to disclose:
A capsule housing that houses a lost motion spring.
Lower teaches:
	A valve train arrangement (see figure 1) which includes a rocker arm (2) that actuates a valve (5). Further, the rocker arm includes a valve spring (8) that is encapsulated by a spring cap (6) and a capsule housing (7). The spring cap and capsule housing form a chamber that allows for lubrication and guidance for the valve spring (8) (column 2, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genise to replace the retainer 39 of Genise with the capsule housing as taught by Lower for the purpose of lubrication and guidance for the valve spring/LMS capsule spring (Lower, column 2, lines 10-20)). This modification in combination the spring capsule already in Genise would form a chamber that allows for the lubrication and guidance of the valve spring in Genise.
Regarding claim 19:
Genise discloses:
The valve arrangement of claim 17 wherein the lever pin (53) is arranged in a position such that the lost motion spring (41) is intermediate (between the pin 53 and first end of rocker arm 27 that engages the HLA 33 as shown in figure 1 below where along axis A lost motion spring 41 (line c) is arranged intermediate to pin 53 (line B) and first end (line D)) the lever pin and the first end (end cooperating with HLA 33) of the rocker arm (27).  


    PNG
    media_image1.png
    886
    651
    media_image1.png
    Greyscale

Figure 1 – figure 3a of Genise, annotated by the examiner

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 5, 8-16 and 21-24 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the LMS capsule further includes a spring cap that bears against an extension lobe of the lever arm” and “wherein the extension lobe is positioned intermediate the first and second ends of the lever arm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; and 
the prior art of record does not teach “a brake capsule having a check ball assembly and a plunger disposed above the check ball assembly, wherein during braking mode, the plunger is urged upward against a spring making the brake capsule solid such that motion is transferred to the second valve, and when not in braking mode, a body of the brake capsule translates within a bore of a valve train carrier such that motion is not transferred to the second valve” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 3,589,346 to Warren (see the valve capsule housing 16), WIPO patent document WO 2008/012679 to Cecur (see the lever 20), US patent number 8,365,691 to Methley (see the HLA shown in figure 13a, lever 62A and LMS spring 628) and EP patent document EP 2662540 to Sugiura (see lever 30, LMS spring 34 and rocker arm 40 in figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746